Citation Nr: 0304033	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to August 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in October 2002, and a 
substantive appeal was received in October 2002. 


FINDING OF FACT

The veteran's bilateral hearing loss disability was first 
manifest to a degree of 10 percent within one year of his 
discharge from active duty service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or 
aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (effective November 7, 2002) 
(see 67 Fed. Reg. 67792-67793 (November 7, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A May 2002 RO letter and the October 
2002 Statement of the Case informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining as well as his 
responsibilities in connection with identifying and obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records and private medical records, 
including a VA audiological examination report from July 
2002.  As the record shows that the veteran has been afforded 
a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, the Board notes that by correspondence in June 
2002, the veteran informed the RO that he had no additional 
pertinent evidence relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Facts

The veteran's induction examination in January 1966 included 
audiometric testing which recorded the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
45
LEFT
-5
5
15
35
35

The veteran's service medical records reflect no other 
findings related to his hearing until his discharge 
examination in July 1968 which included audiometric testing 
and revealed the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
0

10
LEFT
5
-5
-5

-5

The record reflects that within the one-year period following 
discharge, the veteran had his hearing tested twice by his 
new employer.  The January 1969 audiogram reveals the 
following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
65
60
LEFT
10
15
80
75
65

The April 1969 audiogram reveals the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
65
60
LEFT
15
20
80
70
70

The record also contains the results of annual audiometric 
testing conducted by the veteran's employer from 1981 until 
1999.  In these reports, the veteran's hearing is essentially 
consistent with the results from the January and April 
examinations from 1969.



In July 2002, the veteran underwent a VA audiology 
examination which revealed the following pure tone thresholds 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
55
55
60
LEFT

20
75
75
80

The examiner noted that the veteran served in Vietnam and 
reported being subject to noise exposure.  He also noted that 
the veteran's c-file indicated very mild high frequency 
hearing loss at the time of his induction in 1966 and normal 
auditory thresholds at the time of discharge from service.  
The examiner diagnosed the veteran with a bilateral high 
frequency sensorineural hearing loss.  The examiner was 
unable to provide an explanation of why the veteran's hearing 
would have improved in service, as the service medical 
records seem to indicate.  He stated that since the veteran's 
hearing was normal at the time of discharge, he was unable to 
find any justification for service connection for hearing 
loss.  The examiner did not reference the veteran's private 
medical records and it appears that he did not have access to 
the hearing test results from 1969 through 1999.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Moreover, there is a statutory presumption that 
a chronic disease that preexisted the veteran's entry into 
military service but was first manifest to a ten percent 
degree of disability within a specified period after service 
was aggravated by the veteran's military service.  
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), (c), (d), 
3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is clear that the veteran suffers from current chronic 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  What is not clear is the etiology of that hearing 
loss.  A review of the reports of hearing tests upon 
induction examination in January 1966 and separation 
examination in July 1968 appears to suggest that the veteran 
entered service with a preexisting right ear hearing loss 
disorder which improved during service (none of the left ear 
thresholds appear to show hearing loss upon entrance to 
service).  However, another interpretation may be that the 
veteran was suffering from only an acute right ear hearing 
loss at the time of entrance into service and that the 
hearing loss has resolved by the time of his discharge 
examination.  The exact interpretation to be given to the 
inservice test results is not clear, and the examiner who 
conducted the VA examination in July 2002 was unable to 
provide any medical explanation for these inservice 
audiometric test results.  The Board notes that in the mid to 
late 1960's, measurement of hearing loss was in the process 
of being changed from ASA units to ISO (ANSI) units, but it 
is not clear that this was the reason for the apparent test 
discrepancies. 

After considering the overall facts, however, the Board 
believes that service connection for bilateral hearing loss 
is warranted under any interpretation of the facts.  If the 
hearing loss noted at the time of entrance examination was 
evidence of acute hearing loss which had resolved by the time 
of discharge from service, then the January and April 1969 
audiograms were evidence of bilateral hearing loss (as 
defined by 38 C.F.R. § 3.385) within one year of discharge 
from service.  Service connection by means of the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 would therefore be warranted.  On the other hand, if 
the veteran entered service with right ear hearing loss, then 
the 1969 audiometric tests would allow for a presumption of 
left ear hearing loss as manifested within one year of 
discharge and these 1969 tests (when compared to the 
inservice tests) would also show a decrease in right hearing 
acuity from the time of the entrance examination to also 
allow for service connection for right ear hearing loss on 
the basis of aggravation.  Moreover, it also appears that the 
1969 audiometric tests results for the right ear show that 
any preexisting right ear hearing loss was first manifest to 
a 10 percent degree of disability within one year of 
discharge.  Therefore, presumptive service connection based 
on aggravation of a preexisting right ear hearing loss 
disability would also be warranted.  38 C.F.R. §§ 3.307, 
3.309 (effective November 7, 2002) (see 67 Fed. Reg. 67792-
67793 (November 7, 2002). 




ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  The appeal is granted.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

